COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00338-CV


Ex parte J.H.                          §    From the 372nd District Court

                                       §    of Tarrant County (D372-E-13054-17)

                                       §    August 23, 2018

                                       §    Opinion by Justice Meier

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS




                                   By /s/ Bill Meier
                                       Justice Bill Meier